—Appeal unanimously dismissed without costs. Memorandum: Respondent appeals from an order of disposition that placed him in the custody of the Steuben County Department of Social Services for a 14-month period, until August 30, 1999. That order expired and the appeal is *833moot (see, Matter of Michael OO., 267 AD2d 638; Matter of Alice P., 254 AD2d 770). This appeal fails to satisfy the “three critical conditions to the mootness exception” (Matter of Chenier v Richard W., 82 NY2d 830, 832; see also, Mental Hygiene Legal Servs. v Ford, 92 NY2d 500, 505-506; but see, Matter of Jennifer B., 256 AD2d 1195), and there is no indication in the record that respondent is still being affected by that order (see, Matter of Chenier v Richard W., supra, at 832). Consequently, we dismiss the appeal. (Appeal from Order of Steuben County Family Court, Bradstreet, J. — Juvenile Delinquency.) Present — Wisner, J. P., Pigott, Jr., Hurlbutt and Balio, JJ.